 

Exhibit 10.26

 

Bill of Sale and Assignment and Assumption Agreement

 

This Bill of Sale and Assignment and Assumption Agreement (the “Agreement”),
effective as of May 1, 2017 (the “Effective Date”), is by and between Arkados
Group, Inc., a Delaware corporation (“Assignor”) and Arkados Energy Solutions,
LLC, a wholly-owned subsidiary of Assignor (“Assignee”).

 

Whereas, Assignor entered into an Asset Purchase Agreement with
SolBright Renewable Energy, LLC (“SolBright”), a South Carolina limited
liability company on May 1, 2017 (the “Purchase Agreement”) pursuant to which
Assignor purchased the Assets and assumed the Assumed Liabilities. All
capitalized terms used in this Agreement but not otherwise defined herein are
given the meanings set forth in the Purchase Agreement;

 

Whereas, Assignor intends to operate the business acquired from Solbright by its
purchase of the Assets and its assumption of the Assumed Liabilities through
Assignee, and, therefore, desires to sell, assign and transfer all of its
rights, title and interests in the Assets and all of its obligations in the
Assumed Liabilities to Assignee.

 

Now, Therefore, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Assignment and Assumption. Assignor hereby sells, assigns,
transfers, grants, delivers and conveys to Assignee (i) all of Assignor’s
rights, title, and interest in and to the Assets, free and clear of all liens
and encumbrances except for (A) the first priority security interest granted to
AIP Asset management Inc. (the “Secured Party”) in the “Pledged Collateral” as
that term is defined in that certain Security Agreement entered into by the
parties thereto on April 24, 2017 in connection with and as a condition to the
execution of that certain Note Purchase Agreement by and between the Assignor
and the Secured Party dated April 20, 2017, and (B) the second priority lien on
the accounts receivable of the Assignee and the Assignor, as the case may be,
relating to the solar engineering, procurement and construction business of
SolBright transferred to the Assignee by way of this Agreement, and (ii) all of
its obligations under the Assumed Liabilities. Assignee hereby accepts such
assignment of, and all right, title and interest in, the Assets and assumes the
Assumed Liabilities as of the date hereof.

 

2.         Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule.

 

3.         Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

 

 

 

4.         Further Assurances. Each of the parties hereto shall execute and
deliver, at the reasonable request of the other party hereto, such additional
documents, instruments, conveyances, and assurances and take such further
actions as such other party may reasonably request to carry out the provisions
hereof and give effect to the transactions contemplated by this Agreement.

 

[signature page follows]

 

2 

 

 

In witness whereof, the parties have executed this Assignment and Assumption
Agreement to be effective as of the date first above written.

 

Assignor:       Arkados Group, Inc.  

 

By:        /s/Terrence DeFrnco  



Name:  Terrence DeFranco   Title:    Chief Executive Officer  

 



Assignee:       Arkados Energy Solutions, LLC  

 

By:        /s/Terrence DeFranco  



Name:  Terrence DeFranco   Title:    Manager  

 

3